Citation Nr: 0900739	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence, 
substance-induced mood disorder and opiate and benzodiazepine 
abuse.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity (claimed as a right 
leg condition).

5.  Entitlement to service connection for a stomach 
condition.

6.  Entitlement to service connection for residuals of 
treatment for tinea pedis (claimed as jungle rot of the 
feet).

7.  Entitlement to special monthly pension (SMP) based on the 
need for aid and attendance.

8.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bilateral hematoma and multiple 
cerebral contusions occurring at the Mountain Home VA Medical 
Center (VAMC) on January 13, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the veteran has provided vague 
allegations pertaining to the disabilities and/or symptoms of 
the stomach, right leg and jungle rot of the feet for which 
he seeks service connection.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is not required to "conjure up" issues that were not raised 
by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).  On the other hand, VA has a duty to fully and 
sympathetically develop a claimant's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

On review of the record, the veteran's complaints and his 
treatment records, the Board has rephrased the issues 
certified for appeal to the best of its ability to capture 
the veteran's intended claims, which are not always clear.

The issues of service connection for PTSD and entitlement to 
SMP based on the need for aid and attendance are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's alcohol dependence, drug dependence and 
substance-induced mood disorder results from his voluntary 
use of drugs and alcohol.

2.  The veteran's right knee fracture, which pre-existed 
service, did not increase in severity during service.

3.  The veteran's peripheral neuropathy of the right lower 
extremity results from the voluntary use of alcohol.

4.  The veteran's currently diagnosed gastrointestinal 
disorders, including gastroesophageal reflux disease (GERD), 
enteritis and pancreatitis, first manifested many years after 
service and are not shown to be related to service.

5.  The veteran is not shown to currently manifest residuals 
of his in-service treatment for tinea pedis.

6.  The veteran's fall injury at the Mountain Home VAMC on 
January 13, 2006, which resulted in bilateral subdural 
hematomas and a contusion of the left forehead, is not shown 
to have been caused by the carelessness, negligence, lack of 
proper skill, error in judgment, or similar incidence of 
fault on the part of the VA in furnishing treatment or 
prescribing medications, nor is it the result of an event 
that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Service connection for alcohol dependence, drug 
dependence and substance-induced mood disorder is not 
warranted.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2008); Allen 
(William F.) v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

2.  Service connection for right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008).

3.  Service connection for peripheral neuropathy of the right 
lower extremity (claimed as right leg disability) is not 
warranted.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2008); Allen 
(William F., 237 F.3d 1368 (Fed. Cir. 2001).

4.  Service connection for a stomach condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

5.  Service connection for residuals of tinea pedis treatment 
(claimed as jungle rot of the feet) is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

6.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for bilateral hematoma and 
multiple cerebral contusions occurring at the Mountain Home 
VAMC on January 13, 2006 have not been met.  38 U.S.C.A. 
§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The basic wartime service connection entitlement statute is 
set forth in 38 U.S.C.A. §§ 1110.  Section 1110 reads as 
follows:

For disability resulting from personal injury 
suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the 
active military, naval, or air service, during a 
period of war, the United States will pay to any 
veteran thus disabled and who was discharged or 
released under conditions other than dishonorable 
from the period of service in which said injury or 
disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided 
in this subchapter, but no compensation shall be 
paid if the disability is a result of the 
veteran's own willful misconduct or abuse of 
alcohol or drugs.

The language of this statute which states "no compensation 
shall be paid if the disability is a result of the veteran's 
.. abuse of alcohol or drugs..." arises from an amendment to 
38 U.S.C.A. § 1110 by the Omnibus Budget and Reconciliation 
Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 
1388-351 (1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st 
Cong., 2nd Sess. 1997 (1990), reprinted in 1990 U.S.C.C.A.N. 
2374, 2702.  This amendment applies to claims filed after 
October 31, 1990, as in this case.  See OBRA, § 8052(b).

The regulatory provisions of 38 C.F.R. § 3.301 address line 
of duty and misconduct determinations.  Under 38 C.F.R. 
§ 3.301(a), direct service connection may be granted only 
when a disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  See also 38 C.F.R. § 3.1(m).

The provisions of 38 C.F.R. § 3.301(d), which specifically 
address line of duty determinations with respect to abuse of 
alcohol or drugs, state as follows:

Line of duty; abuse of alcohol or drugs.  An 
injury or disease incurred during active 
military, naval, or air service shall not be 
deemed to have been incurred in line of duty 
if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the 
purpose of this paragraph, alcohol abuse means 
the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient 
to cause disability to or death of the user; 
drug abuse means the use of illegal drugs 
(including prescription drugs that are 
illegally or illicitly obtained), the 
intentional use of prescription or non-
prescription drugs for a purpose other than 
the medically intended use, or the use of 
substances other than alcohol to enjoy their 
intoxicating effects.

The controlling precedential authority makes clear that 
direct service connection may not be granted for a disability 
that arises from a veteran's abuse of alcohol or drugs.  
Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 
2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as 
precluding service connection for disability that results 
from primary alcohol abuse, which the Allen Court defined as 
"arising during service from voluntary and willful drinking 
to excess."  Id. at 1376.  In conjunction with 38 U.S.C.A. 
§ 105, the Allen Court concluded that Congress expressed a 
clear intent to preclude service connection for a primary 
alcohol abuse disability, and that primary abuse alcohol 
disability is included within section 105(a)'s and 1110's 
"express exclusion from compensation."  Id.

The Allen Court further held that section 1110 allows for 
alcohol abuse disability under one circumstance, when such 
disability arises "secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service-
connected disorder."  Id. at 1378.  The Allen Court reasoned 
that a secondary alcohol abuse disability "results from" a 
line of duty disease or disability rather than as a result of 
abuse of alcohol or drugs itself.  Id.  1377-78.  

In other words, the Allen Court determined that the language 
of section 1110 reflected a Congressional intent that the 
cause of the alcohol-related disability determined whether 
the alcohol-related disability may be compensated under the 
statute, and that there were two mutually exclusive 
categories of causation: Either the alcohol-related 
disability is due to voluntary abuse of alcohol and therefore 
noncompensable or it is due to a service-connected condition 
in which case the alcohol abuse is involuntary and the 
disability is compensable.  Id. at 1376-77.

The Board notes that the Allen principles relating to alcohol 
abuse disabilities are equally applicable to drug abuse 
disabilities.

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of 
a pre-existing injury or disease will not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred in or aggravated by service if manifest 
to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  It is further provided that the proximate 
cause of the disability or death was (A) the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment or, (B) the disability must be proximately caused 
by an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

I.  Service connection claims

The veteran's September 1967 service enlistment examination 
includes the examiner's notation that the veteran had a pre-
service history of a right knee fracture, in approximately 
1964, which healed without complications.

The veteran's service medical records (SMRs) document a two-
day period of hospitalization in August 1969 due to severe 
tinea pedis with concurrent sores.  In September 1970, the 
veteran was treated for stomach cramps of one days' duration.  
In November 1970, the veteran underwent an appendectomy.  The 
SMRs are negative for complaint or treatment for symptoms 
involving the right knee and leg.

On his November 1970 service separation examination, the 
veteran denied symptoms such as swollen or painful joints, 
skin diseases, frequent indigestion, stomach trouble, 
arthritis or rheumatism, lameness, "trick" or locked knee, 
foot trouble, neuritis, any drug or narcotic habit, and/or 
excessive drinking habit.  The veteran did report a prior 
history of a "busted" knee cap.  

Other than an appendectomy scar and tattoo, the examiner 
failed to find chronic disabilities involving the veteran's 
right knee, the right leg, the stomach, the feet and/or the 
skin.

Overall, the veteran's SMRs provide highly probative evidence 
against his claims, showing no lay or medical evidence of an 
increased severity of a pre-existing right knee fracture, and 
failing to show a chronic disability involving the right leg, 
the stomach, the feet and/or tinea pedis during service.

Post-service, the record first documents the veteran's 
treatment for alcohol (ETOH) dependence, substance-induced 
mood disorder, opiate abuse, benzodiazepine abuse and right 
knee pain by VA in 2003.  Notably, X-ray examination of the 
right knee at that time showed no bony abnormalities.  The 
veteran reported buying prescription drugs "off the 
street," and having a previous detoxification in 1998.  

The veteran's subsequent VA clinical records reflect 
treatment for gastrointestinal disorders such as GERD, 
dyspepsia, enteritis and pancreatitis; plantar fascial 
fibromatosis; and peripheral neuropathy of the lower 
extremities.  A right knee arthroscopy in May 2005 involved a 
partial medial meniscectomy, debridement of loose 
osteochondral fragments, partial hypertrophic fat pad 
excision, pedunculated synovial hypertrophy excision, and 
partial synovectomy.

The United States Court of Appeals for the Federal Circuit 
has determined that a substantial a lapse of time between 
separation from service and post-service treatment for the 
claimed disorder(s) is a factor for consideration in deciding 
a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

The post-service medical records, overall, provide strong 
probative evidence against the claims, showing that the 
veteran's claimed disorders first manifested several decades 
after service.

As arthritis of the right knee was not manifest within the 
first postservice year, the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 do not apply.

As noted above, the Board is precluded by law to award 
compensation resulting from a primary substance abuse 
disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(d); Allen, 
237, F.3d. 1368 (Fed. Cir. 2001).  Regardless of when the 
veteran's substance abuse disorders first began, the Board 
simply cannot award service connection for any disability 
that results from a voluntary substance abuse disorder, 
rather than resulting from a service-connected, non-willful 
misconduct origin.

The medical evidence specifically establishes that the 
veteran's alcohol and substance abuse have resulted in the 
currently manifested substance-induced mood disorder, seizure 
activity, and peripheral neuropathy of the lower extremities.  
There is no medical evidence suggesting that this alcohol 
and/or substance abuse is involuntary in nature and 
secondarily resulting from some disorder of non-willful 
misconduct origin.

Accordingly, the Board must deny the veteran's claims of 
service connection for alcohol abuse, substance abuse, 
substance-induced mood disorder and peripheral neuropathy of 
the right lower extremity as a matter of law.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.301(d); Allen, 237, F.3d. 1368 
(Fed. Cir. 2001).

As noted above, disorders diagnosed after discharge may still 
be service-connected if all the evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
This may be established through competent evidence of 
continuity of symptomatology beginning in service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

The veteran appears to allege continuity of symptomatology 
for his claimed disabilities since service, although his 
allegations are not entirely specific or detailed.  In fact, 
the veteran is not entirely clear as to which disability, or 
disabilities, his claimed stomach, right leg and jungle rot 
disorders involve.  Overall, the veteran's lay report of 
treatment and symptoms is inherently unreliable.  

For example, the veteran has variously alleged breaking his 
right knee in service (VA Form 21-4138 received August 2004), 
hurting his knee in the Army (VA clinical record dated April 
29, 2005), and having the onset of right knee pain in 
approximately 1990 (VA clinical record dated April 29, 2005) 
or 1993 (VA clinical record dated November 21, 2003).  The 
veteran told his treating physicians of being hospitalized 
for 7 days in service to treat tinea pedis (VA clinical 
record dated January 6, 2006) when his period of 
hospitalization was much shorter.  

The Board also observes that the veteran is currently 
evaluated as mentally incompetent for VA purposes, and VA 
clinicians have described the veteran as a poor historian (VA 
clinical record dated August 2006).

Even discounting the current impairment of memory, the 
veteran has also shown to be a non-truthful historian.  For 
instance, the veteran specifically denied excessive alcohol 
and drug usage in service, but now comes forward admitting to 
alcohol and drug abuse during service.  The veteran has also 
shown dishonesty and disregard for the law by admitting to 
the non-lawful purchase of prescription drugs.

As indicated above, the veteran denied symptoms such as 
swollen or painful joints, skin diseases, frequent 
indigestion, stomach trouble, arthritis or rheumatism, 
lameness, "trick" or locked knee, foot trouble and neuritis 
on his November 1970 service separation examination, and no 
chronic disabilities were found.  These statements are 
entirely consistent with the postservice medical record, 
showing no treatment for the claimed disorders until more 
than three decades following service or, in the case of the 
claimed jungle rot, no treatment at all.

The Board assigns greater probative value and reliability to 
the statements made by the veteran in service.  These 
statements were made while the events were fresh in his 
memory.  On the other hand, the veteran's allegations of an 
onset of chronic symptoms since service are inconsistent with 
the entire evidentiary record.  The Board also finds more 
reliability to the veteran's own statements made prior to 
when an interest in the outcome of his claims for 
compensation benefits arose.  See Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (a pecuniary interest may affect the 
credibility of a claimant's testimony).

Simply stated, the Board also finds that the veteran's 
statements, overall, for reasons noted above, provide highly 
probative evidence against all claims. 

Based on the above, service connection may not be established 
based on chronicity in service or post-service continuity 
symptoms first seen in service.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

The Board further finds no competent evidence of a nexus 
between the veteran's currently claimed right knee, right leg 
condition, stomach condition and jungle rot condition of the 
feet and active service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) (direct service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service).  None of the 
medical evidence of record reveals any evidence linking, or 
indicating a link, with these claimed disorders and active 
service, including potential aggravation of his pre-existing 
right knee condition in service.  Rather, the clinical 
records include assessments that the veteran's peripheral 
neuropathy of the right lower extremity results from alcohol 
abuse.  See VA discharge summary dated August 16, 2006.

The Board acknowledges the veteran's belief that these 
disorders originated or were aggravated during service and/or 
are causally related to events during service.  However, 
there is no evidence that the veteran is trained or educated 
in medicine; therefore, he is not competent to offer an 
opinion as to the nature and etiology of these disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a).

In summary, the Board finds that both service and post-
service medical records provide evidence against his claims, 
outweighing the veteran's statements.  Accordingly, the Board 
finds that the preponderance of the evidence is against his 
service connection claims for right knee, right leg 
condition, stomach condition and jungle rot condition of the 
feet.  38 U.S.C.A. § 5107(b).  The appeal, therefore, is 
denied.

II.  1151 claim

The veteran was admitted to the Mountain Home VAMC on January 
2, 2006 for alcohol detoxification.  He was scheduled for 
discharge on January 13, 2002.  In pertinent part, the 
records reflect the following chronology of events leading to 
a fall injury:

At 10:26 a.m., the veteran was seen in the 
hallway by the treatment team, where he appeared 
alert, oriented and wanting to go home.  The 
veteran felt that he was ready for discharge, and 
his gait was observed as steady and less 
tremulous.

At 10:44 a.m., the veteran was seen by his 
treatment team to discuss his discharge plans.  
The veteran was noted to be pleasant/cooperative, 
in a good mood and had a bright affect.  The 
veteran was anxious to return home to his family.

At 10:47 a.m., the veteran's discharge planning 
team discussed the veteran's discharge 
instructions.

At 11:09 a.m., a VA nurse practitioner noted for 
the electronic record that the veteran had been 
found on the floor by another patient, who had 
reported the incident to nursing staff.  It was 
noted that the veteran was unresponsive to verbal 
stimuli, respirations were shallow with snoring 
quality, color was grey, and skin was warm and 
dry.  Treatment was initiated.

Thereafter, the VA medical records establish that the veteran 
incurred an egg-shaped lesion of his left forehead and 
suffered bilateral subdural hematomas.  On further 
investigation, it was noted that the veteran suddenly fell 
when packing his bags for home with questionable seizure 
activity observed by another patient.  The veteran admitted 
to some lancinating-type chest pain earlier on the day in 
question.

The veteran alleges that VA did not respond to his falling 
injury for 45 minutes, and that his fall would not have 
happened if VA had provided adequate supervision.  The 
veteran indicates that VA personnel, despite knowing of his 
past history of seizure episodes, did not take appropriate 
steps to protect him from a falling episode.

The Board first observes that the medical evidence of record 
indicates that the veteran's seizure activity is a residual 
of long-term alcohol abuse.  The Board also observes that the 
veteran previously informed VA personnel of a prior history 
of seizure episodes, including an instance in 2000 wherein he 
injured his back.  

However, there is no medical opinion of record that any 
residuals suffered by the veteran from his falling incident 
on January 13, 2006 was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA in 
furnishing treatment or prescribing medications, nor is it 
the result of an event that was not reasonably foreseeable.

At the time of the falling incident, the veteran had been 
hospitalized for an approximate two-week period with no 
episodes of seizures reported or observed.  A time period of 
approximately 25 minutes passed between when VA personnel 
last observed the veteran (deeming him capable of discharge) 
and when a VA nurse entered into the electronic records 
system that the veteran had fallen and was being attended to.  

Importantly, the last observation of the veteran prior to the 
falling incident showed that the veteran did not evidence any 
abnormalities, and the veteran himself indicated that he was 
ready for discharge.  The veteran never reported, as he later 
did, that he had been experiencing chest pain symptoms 
earlier in the day.

Quite simply, there is no information on the face of the 
record which suggests that the veteran's seizure episode on 
January 13, 2006 could have been contemplated by VA medical 
personnel.  The fact that the veteran was in the process of 
discharge, according to his own wishes, provides strong 
evidence against a finding that VA knew or should have known 
that additional precautions were necessary to protect the 
veteran against seizure activity.

Overall, the veteran's recollection of being left unattended 
for 45 minutes after his seizure episode is contradicted by 
the documentary evidence of record.   Again, as there is no 
evidence that the veteran is trained or educated in medicine, 
the veteran's personal opinion in this matter has no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a).  There is no material doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b).  The claim, 
therefore, must be denied.

III.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, the veteran has raised different service 
connection claims at different periods of time.  Pre-
adjudicatory RO letters in September 2004 (addressing service 
connection claims involving the right leg, right knee and 
nerves), June 2005 (addressing service connection claims 
involving the stomach and jungle rot) and March 8, 2007 
(addressing the 1151 claim) advised the veteran of the types 
of evidence and/or information deemed necessary to 
substantiate his claims, the relative duties on the part of 
himself and VA in developing his claims, and to submit all 
evidence in his possession pertinent to his claims.  

With the exception of providing pre-adjudicatory notice of 
the downstream elements of establishing a disability rating 
and effective date of award should service connection be 
established, the veteran was provided compliant pre-
adjudicatory VCAA notice on all his claims being decided on 
appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  As 
the claims remain denied, these issues are not implicated so 
that no prejudice accrues to the veteran.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of SMRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the veteran's SMRs, his 
VA clinical records, and documents pertaining to his 
application for disability benefits with the Social Security 
Administration.  There are no outstanding requests to obtain 
any private treatment records for which the veteran has 
identified and authorized VA to obtain on his behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case with respect to the issues being decided on appeal 
because there is sufficient evidence to decide the claims.  
The veteran has been examined by VA professionals and those 
records are with the claims files.  The Board has determined 
that the credible evidence is against a finding of persistent 
or recurrent symptoms of his claimed disabilities since 
service, and there is no competent evidence suggesting that 
the veteran's currently claimed disorders are otherwise 
related to event(s) in service.  As such, the Board finds no 
basis to obtain medical opinion in this case.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to service connection for alcohol 
dependence, drug dependence and substance-induced mood 
disorder is denied.

The claim of entitlement to service connection for right knee 
disability is denied.

The claim of entitlement to service connection for right 
lower extremity neuropathy (claimed as right leg disability) 
is denied.

The claim of entitlement to service connection for a stomach 
condition is denied.

The claim of entitlement to service connection for residuals 
of tinea pedis treatment (claimed as jungle rot of the feet) 
is denied.

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for bilateral hematoma and multiple 
cerebral contusions occurring at the Mountain Home VAMC on 
January 13, 2006 is denied.


REMAND

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

The veteran has been diagnosed with PTSD in the VA clinical 
setting.  One clinician has provided a diagnosis of non-
combat PTSD apparently based upon the veteran's claimed 
stressor of stateside training of troops who were sent to 
fight in Vietnam.  

The sufficiency of a stressor to cause PTSD is a medical 
question.  However, it is unclear how the clinician concluded 
that this stressor involved the type of "intense fear, 
helplessness, or horror" as contemplated by DSM-IV.  

The Board, therefore, finds that medical examination should 
be provided to the veteran to determine whether he manifests 
PTSD and, if so, for the examiner to identify the stressor(s) 
deemed productive of PTSD and to explain how such stressor(s) 
satisfy the DSM-IV criteria.

The veteran also alleges that his PTSD results from combat 
events which occurred along the demilitarized zone (DMZ) in 
Korea during the Vietnam War.  The veteran, who has been 
deemed incompetent for VA purposes, concedes that he has a 
poor memory to recollect the approximate date(s) of his in-
service stressors.  However, the veteran recalls combat 
experiences during the Spring and Summer of 1968.

The available service personnel records (SPRs) show that the 
veteran served as a rifleman and a gunner while assigned to 
the 1st Battalion, 32nd Infantry, 7th Infantry Division in 
Korea from June 1968 to March 1969.  

Information obtained by the RO confirms that hostilities 
between U.S. Forces and North Korean forces did occur during 
the veteran's period of Korean service, including instances 
of firefights, harassing fire from the Korean People's Army 
(KPA), KPA mining incidents, and instances of U.S. and 
Republic of Korea (ROK) fire on suspected KPA.

The RO has determined that the veteran has failed to provide 
sufficient information to allow VA to request confirmation of 
the veteran's claimed stressors with the U.S. Army and Joint 
Services Records Research Center (JSRRC).

In any effort to assist the veteran, the Board has conducted 
its own research into the veteran's claimed combat stressors.  
The Board has attached to the record an article entitled 
"Scenes from an Unfinished War: Low-Intensity Conflict in 
Korea, 1966-1968," written by Major Daniel P. Bolger and 
published by the U.S. Army Command and General Staff College.  
This historical article is significant for the following 
events:

20 Jul 68 - U.S. 7th Infantry Division patrol (1-
32 Infantry) ambushed in the DMZ.  One U.S. 
Killed in Action (KIA).

18 Aug. 68  - U.S. 7th Infantry Division patrol 
(1-32 Infantry) ambushed south of the DMZ.  Two 
U.S. KIA.

Based upon this information, the Board finds that the RO 
should obtain unit records from the Army's 1st Battalion, 32nd 
Infantry, 7th Infantry Division for the months of July and 
August 1968.

Finally, the veteran claims entitlement to SMP based on the 
need for regular aid and attendance of another person.  The 
need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the 
following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person:

(1) the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily 
clean and presentable;

(2) frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be 
done without such aid;

(3) inability of the veteran to feed himself 
because of the loss of coordination of upper 
extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect 
the veteran from the hazards or dangers incident 
to his daily environment.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of special monthly compensation based on need for 
aid and attendance).

The RO has adjudicated the veteran as incompetent for VA 
purposes.  This was based upon a November 2005 aid and 
attendance questionnaire which provided current diagnoses of 
hyperlipidemia, degenerative joint disease (DJD), 
dyspepsia/GERD, hypertension (HTN), chronic obstructive 
pulmonary disease (COPD), elevated liver function tests 
(LFT's), alcohol dependence and alcohol induced mood 
disorder.  Without providing any explanation, the examiner 
checked positive responses for the veteran being incompetent 
and requiring aid to protect himself from the hazards and 
dangers incident to his daily environment due to a mental or 
physical condition.

In this case, there is opinion from one examiner indicating 
that the veteran is not capable of protecting himself from 
the hazards and dangers incident to his daily environment.  
The exact reason for this determination is not stated.  As 
indicated above, VA is precluded from paying compensation for 
disability arising from a primary alcohol and substance abuse 
etiology, such as his substance-induced mood disorder.  

The Board finds that additional medical examination is 
required to determine whether, excluding the effects of the 
primary substance abuse disorders, the veteran requires the 
aid and attendance of another person.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records of 
treatment at the Mountain Home VAMC since July 
2008.

2.  Contact the appropriate federal custodian of 
records to obtain unit records for the U.S. 
Army's 1st Battalion, 32nd Infantry, 7th Infantry 
Division in July and August 1968.

3.  Upon receipt of any additional evidence 
and/or information, schedule the veteran for VA 
psychiatric examination in order to obtain 
opinion as to whether the veteran has PTSD 
related to event(s) in service.  The claims 
folder should be provided to the examiner for 
review.  All necessary testing, including 
psychological testing, should be conducted.  
Following review of the record and interview of 
the veteran, the examiner should be requested to 
provide opinion on the following: 

	a) What is the current diagnosis, or 
diagnoses, of all currently manifested 
psychiatric disorders; 

	b) If the veteran meets the criteria for a 
PTSD diagnosis, specifically identify which 
stressor(s) are linked to the PTSD diagnosis; 
and 

	c) provide an explanation as to how each 
identified in-service stressor meets the DSM-IV 
criteria.

In providing diagnosis and opinion, the examiner 
should discuss the significance of the veteran's 
VA clinical diagnosis of non-combat PTSD based 
upon the veteran's report of stateside training 
of troops who were sent to fight in Vietnam.

4.  The veteran should be afforded a VA aid and 
attendance examination to determine the nature 
and extent of all disabilities present.  All 
indicated tests should be accomplished, all 
examination reports must contain diagnoses, and 
all disabilities should be evaluated.

The examiner is requested, to the extent 
feasible, to delineate all aspects of disability 
stemming from a primary alcohol and substance 
abuse disorder.  The examiner should also 
provide opinion as to whether it is at least as 
likely as not that the veteran requires the aid 
and attendance of another person based upon all 
aspects of disability unrelated to a primary 
substance abuse etiology, including whether the 
veteran is mentally and physically incapable of 
protecting himself from the hazards of the daily 
environment.


5.  After completing any additional necessary 
development, the RO should readjudicate the 
issues on appeal.  If the disposition remains 
unfavorable, the RO should furnish the veteran a 
supplemental statement of the case and afford 
the applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


